DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being by Kil et al (KR 100322263).

Kil teaches a method for an anionic melt polymerization reaction of lauryl lactam,  which includes a reaction of the monomer at the presence of a conventional catalyst, an initiator, and an end group capping agent at 240 to 260 ° C. 

Kil discloses that the catalyst is represented by sodium hydride (NAH) at 1.0 mol% (see Example 11). Generally,  0.5 to 1.5 mol% of an alkali metal salt is used as a catalyst and 0.5 to 2.0 mol% of an acetylated caprolactam is used as an initiator. 

Kil  teaches that  an aliphatic alcohol, an aliphatic amine, an aromatic alcohol, an aromatic amine at 0.01 to 2.5 mol% can be used as a molecular weight regulator.
In particular,  lauril alcohol and lauril amine are used as end-capping agents (see Examples 1 and 8).

Kil teaches conversion of lactam is above  95% (see Tables at 0098 and 0105).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kil.

Kil teaches a method for  an anionic polymerization reaction of lauryl lactam,  which includes a reaction of the monomer at the presence of a conventional catalyst, an initiator, and an end group capping agent at 240 to 260 ° C. 

Kil fails to teach a polymerization time as well as molecular weight(Mw) and molecular weight distribution (MWD) of  the resulting polymer. 
Regarding time, Kil teaches that the anionic polymerization takes place in an extruder. Typically, such process lasts more than 30 seconds and less than 2 hours. 

Regarding molecular characteristics, note that Mw and MWD values primarily depend on such reaction conditions as temperature range, catalyst and activator chosen as well as the monomer conversion. 

Since Kil and Applicant teach that the conditions above are on the same range, the properties of the resulting polyamide are inherently equal. 
Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Kil’s and Applicant’s polyamides, since they obtained at the same conditions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (US 20130056109) in view of Kil.
Yajima teaches a pipe for fuel transportation  produced with Polyamide 12 (see claim 12). Such article requires high  chemical resistance and mechanical properties. 
The properties above can be achieved when the material with relatively high molecular weight and monomer conversion is used. 

However, Yajima does not teach a method of making such polymer.

Kil teaches a method for  an anionic polymerization reaction of lauryl lactam,  which includes a reaction of the monomer at the presence of a conventional catalyst, an initiator, and an end group capping agent at 240 to 260 ° C. 
Kil teaches conversion of lactam is above  95% (see Tables at 0098 and 0105).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Kil’s polylaurolactam in pipe production, since such material is suitable for such purposes.












4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765